DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849).  Palmer teaches a removable lid 10 adapted for use with a beverage container 26 (capable of being used with a container having a concave opening), the lid 10 comprising a substantially rigid base 12, the base comprising at least one aperture 35 to enable the contents of the beverage container to pass through the lid, and a single flanged one-piece gasket 22 (figure 9; element 22 is a one piece gasket with a single flange), the gasket horizontally circumscribing outer lower surface of the base (figure 9) and consisting of one flange at 22, wherein the external .
The lid of Palmer discloses the claimed invention except Palmer provides two single flanged gaskets.  Kim teaches that it is known to provide a lid with a singular gasket (see elements 9 and 10 in figure 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lid of Palmer with a single gasket, as taught by Kim, in order to save on material costs, while still providing a seal, in order to allow the user remove the lid more easily and since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Note that the claims are drawn to the subcombination of the closure and not the combination of the closure and beverage container.  The beverage container is not an element of the claimed invention in claim 1.  The modified closure of Palmer is capable of being used on a container opening wherein the flange is 101-130% the inner diameter of the opening.

Regarding claim 4, the base provides a disk-shaped surface at 34 recessed by a wall at 16 that extends upwardly from the surface. 

Regarding claim 5, the base provides an outer wall at 14 defining a lip that extends over the rim of a beverage container (figure 9A).  

.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849), as applied to claim 1 above, and further in view of Phillips (U.S. 2,130,651).  The modified lid of Palmer discloses the claimed invention except for the gasket having a groove which receives the annular ridge of the base.  Phillips teaches that it is known to provide a lid with annular ridge which is received by a groove in the gasket (see figures 3 and 4; annular ridge at 8 received by gasket 9).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified lid of Palmer with the gasket having groove which receives the annular ridge of the base, as taught by Phillips, in order to provide an alternative engagement structure between the base and the lid which allows for a single annular ridge on the base thereby simplifying the formation of the lid.
The lower portion of the base provides an inner wall at 16 having an outer surface and the gasket 22 provides an inner surface in contact with the outer surface of the base.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849), as applied to claim 1 above, and further in view of Sands (U.S. 2012/0108469).  The modified lid of Palmer discloses the claimed invention except for the lid materials being free of bisphenol A (BPA).  Sands teaches that it is known to provide a lid wherein the lid materials are free of bisphenol A (BPA) (see paragraph [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified lid of Palmer with the lid materials being free of bisphenol A (BPA), as taught by Sands, in order to prevent BPA from entering the contents and being consumed.

Claims 9, 12-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849) and Saunders et al. (U.S. 2010/0314274).  Palmer teaches a removable lid 10 and a beverage container 26, the lid 10 comprising a substantially rigid base 12, the base comprising at least one aperture 35 to enable the contents of the beverage container to pass through the lid, and a single flanged one-piece gasket 22 (figure 9; element 22 is a one piece gasket with a single flange), the gasket horizontally circumscribing outer lower surface of the base (figure 9) and consisting of one flange 22, wherein the external diameter of the flanges is about 101-130% of the inner diameter of the opening of the beverage container (figure 9A;  figure 9A shows that the flange is greater than 101% of the opening and less than 130% of the opening) and exert a radial force against the inside wall of the beverage container to provide a substantially fluid-tight pressure seal when the lid is fitted to the beverage container (figure 9A), and the gasket provides stable association between the lid and the beverage container without additional fixation means.
Palmer discloses the claimed invention except for the container having a concave opening and the lid Palmer has two single flanged gaskets. Kim teaches that it is known to provide a lid with a singular gasket (see elements 9 and 10 in figure 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lid of Palmer with a single gasket, as taught by Kim, in order to save on material costs, while still providing a seal, in order to allow the user remove the lid more easily and since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Saunders et al. teach that it is known form a beverage container with a concave opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Palmer on the stemless wine glass of Saunders et 

Regarding claim 12, the lid does not have any external retention means.

Regarding claim 13, the base provides a disk-shaped surface at 34 recessed by a wall at 16 that extends upwardly from the surface.  

Regarding claim 14, the base provides an outer wall at 14 defining a lip that extends over the rim of a beverage container (figure 9A).  

Regarding claim 15, the lid is closable by element 42.  

Regarding claim 22, the lid is free of phthalate esters, since this material is not disclosed in the primary reference of Palmer. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849) and Saunders et al. (U.S. 2010/0314274), as applied to claim 9 above, and further in view of Phillips (U.S. 2,130,651).  The modified lid of Palmer discloses the claimed invention except for the gasket having a groove which receives the annular ridge of the base.  Phillips teaches that it is known to provide a lid with annular ridge which is received by a groove in the gasket (see figures 3 and 4; annular ridge at 8 received by gasket 9).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified lid of Palmer with the gasket having groove which receives the annular ridge of the base, as taught by Phillips, in order to .
The lower portion of the base provides an inner wall at 16 having an outer surface and the gasket 20, 22 provides an inner surface in contact with the outer surface of the base.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849) and Saunders et al. (U.S. 2010/0314274), as applied to claim 9 above, and further in view of Vandenlangenberg (U.S. 2013/0334233).  The modified container of Palmer discloses the claimed invention except for the energy absorbing covering.  Vandenlangenberg teaches that it is known to provide a container with an energy absorbing covering (see Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified container of Palmer with an energy absorbing covering, as taught by Vandenlangenberg, in order to insulate the contents and prevent slipping of the container on a supporting surface.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849) and Saunders et al. (U.S. 2010/0314274), as applied to claim 9 above, and further in view of Dias (U.S. 2015/0122688).  The modified container of Palmer discloses the claimed invention except for the container being double walled and metal.  Dias teaches that it is known to form the container double walled and of metal (see paragraph [0010]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified container of Palmer being double walled and metal, as taught by Dias, in order to insulate the contents and make the container of a durable material.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849) and Saunders et al. (U.S. 2010/0314274), as applied to claim 9 above, and further in view of Sands (U.S. 2012/0108469).  The modified lid of Palmer discloses the claimed invention except for the lid materials being free of bisphenol A (BPA).  Sands teaches that it is known to provide a lid wherein the lid materials are free of bisphenol A (BPA) (see paragraph [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified lid of Palmer with the lid materials being free of bisphenol A (BPA), as taught by Sands, in order to prevent BPA from entering the contents and being consumed.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849) and Saunders et al. (U.S. 2010/0314274), as applied to claim 9 above, and further in view of Dias (U.S. 2015/0122688).  The assembly of Palmer discloses the claimed invention except for the container being double walled stainless steel.  Dias teaches that it is known to form the container double walled and of metal (see paragraph [0010]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified container of Palmer being double walled and metal, as taught by Dias, in order to insulate the contents and make the container of a durable material.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. 2012/0241453) in view of Kim (U.S. 2007/0095849), Saunders et al. (U.S. 2010/0314274), Dias (U.S. 2015/0122688) and Sands (U.S. 2012/0108469).  Palmer teaches a removable lid 10 and a beverage container 26, the lid 10 comprising a substantially rigid base 12, the base comprising at least one aperture 35 to enable the contents of the beverage container to pass through the lid, and a single flanged one piece gasket 22 (figure 9; element 22 is a one piece gasket with a single flange), the gasket horizontally circumscribing .
Palmer discloses the claimed invention except for the container having a concave opening, the lid only having one gasket, the container being double walled and of metal and the lid materials being free of bisphenol A (BPA).  Kim teaches that it is known to provide a lid with a singular gasket (see elements 9 and 10 in figure 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lid of Palmer with a single gasket, as taught by Kim, in order to save on material costs, while still providing a seal, in order to allow the user remove the lid more easily and since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Saunders et al. teach that it is known form a beverage container with a concave opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified closure of Palmer on the stemless wine glass of Saunders et al., in order to seal and selectively dispense wine using a container with an alternative but still conventional shape.
Dias teaches that it is known to form the container double walled and of metal (see paragraph [0010]).  It would have been obvious to one having ordinary skill in the art at the time the invention was 
Sands teaches that it is known to provide a lid wherein the lid materials are free of bisphenol A (BPA) (see paragraph [0055]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the modified lid of Palmer with the lid materials being free of bisphenol A (BPA), as taught by Sands, in order to prevent BPA from entering the contents and being consumed.

Response to Arguments
Applicant's arguments filed March 4, 2021 have been fully considered but they are not persuasive. Applicant argues that Palmer does not teach a single gasket with single flange.  Palmer teaches two gaskets each with a single flange.  The secondary reference of Kim teaches that it is known to provide a lid with a single gasket having a single flange.  It is the examiner’s position that it is within the level of ordinary skill in the art to modify Palmer using the teachings of Kim to provide a single gasket on the closure, in order to save on material costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736